Case 5:20-cv-02016-JWH-PVC Document 18 Filed 04/01/21 Page 1 of 17 Page ID #:156



   1
   2
   3
   4
   5
   6
   7
   8
                           UNITED STATES DISTRICT COURT
   9
                          CENTRAL DISTRICT OF CALIFORNIA
  10
  11
       REHAMN YOUSSEF,                        Case No. 5:20-cv-02016 JWH (PVCx)
  12
                        Plaintiff,            STIPULATED PROTECTIVE
  13                                          ORDER
             v.
  14
       T-MOBILE USA, INC., AND DOES 1
  15   THROUGH 30,
  16                    Defendants.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             -1-
                                                          STIPULATED PROTECTIVE ORDER
                                                                             151975322.1
Case 5:20-cv-02016-JWH-PVC Document 18 Filed 04/01/21 Page 2 of 17 Page ID #:157



   1        1.     PURPOSES AND LIMITATIONS
   2         Discovery in this action is likely to involve production of confidential,
   3   proprietary or private information for which special protection from public
   4   disclosure and from use for any purpose other than pursuing this litigation may
   5   be warranted. Accordingly, the parties hereby stipulate to and petition the
   6   Court to enter the following Stipulated Protective Order. The parties
   7   acknowledge that this Order does not confer blanket protections on all
   8   disclosures or responses to discovery and that the protection it affords from
   9   public disclosure and use extends only to the limited information or items that
  10   are entitled to confidential treatment under the applicable legal principles.
  11 2.      GOOD CAUSE STATEMENT
  12         This action is likely to involve medical records, trade secrets, customer
  13   and pricing lists and other valuable research, development, commercial,
  14   financial, technical and/or proprietary information for which special protection
  15   from public disclosure and from use for any purpose other than prosecution of
  16   this action is warranted. Such private, confidential, and proprietary materials
  17
       and information consist of, among other things, medical information,
  18
       confidential business or financial information, information regarding
  19
       confidential business practices, or other confidential research, development, or
  20
       commercial information (including information implicating privacy rights of
  21
       third parties), information otherwise generally unavailable to the public, or
  22
       which may be privileged or otherwise protected from disclosure under state or
  23
       federal statutes, court rules, case decisions, or common law. This action is also
  24
       likely to involve the private or confidential information of third-parties.
  25
       Accordingly, to expedite the flow of information, to facilitate the prompt
  26
       resolution of disputes over confidentiality of discovery materials, to adequately
  27
       protect information the parties are entitled to keep confidential, to ensure that
  28
                                                -2-
                                                               STIPULATED PROTECTIVE ORDER
                                                                                     151975322.1
Case 5:20-cv-02016-JWH-PVC Document 18 Filed 04/01/21 Page 3 of 17 Page ID #:158



   1   the parties are permitted reasonable necessary uses of such material in
   2   preparation for and in the conduct of trial, to address their handling at the end
   3   of the litigation, and serve the ends of justice, a protective order for such
   4   information is justified in this matter. It is the intent of the parties that
   5   information will not be designated as confidential for tactical reasons and that
   6   nothing be so designated without a good faith belief that it has been maintained
   7   in a confidential, non-public manner, and there is good cause why it should not
   8   be part of the public record of this case.
   9 3.      ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
  10         The parties further acknowledge, as set forth in Section 14.3, below, that
  11   this Stipulated Protective Order does not entitle them to file confidential
  12   information under seal; Local Civil Rule 79-5 sets forth the procedures that
  13   must be followed and the standards that will be applied when a party seeks
  14   permission from the court to file material under seal. There is a strong
  15   presumption that the public has a right of access to judicial proceedings and
  16   records in civil cases. In connection with non-dispositive motions, good cause
  17
       must be shown to support a filing under seal. See Kamakana v. City and
  18
       County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
  19
       Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
  20
       Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
  21
       protective orders require good cause showing), and a specific showing of good
  22
       cause or compelling reasons with proper evidentiary support and legal
  23
       justification, must be made with respect to Protected Material that a party seeks
  24
       to file under seal. The parties’ mere designation of Disclosure or Discovery
  25
       Material as CONFIDENTIAL does not— without the submission of
  26
       competent evidence by declaration, establishing that the material sought to be
  27
       filed under seal qualifies as confidential, privileged, or otherwise protectable—
  28
                                                    -3-
                                                                 STIPULATED PROTECTIVE ORDER
                                                                                       151975322.1
Case 5:20-cv-02016-JWH-PVC Document 18 Filed 04/01/21 Page 4 of 17 Page ID #:159



   1   constitute good cause.
   2         Further, if a party requests sealing related to a dispositive motion or trial,
   3   then compelling reasons, not only good cause, for the sealing must be shown,
   4   and the relief sought shall be narrowly tailored to serve the specific interest to
   5   be protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th
   6   Cir. 2010). For each item or type of information, document, or thing sought to
   7   be filed or introduced under seal, the party seeking protection must articulate
   8   compelling reasons, supported by specific facts and legal justification, for the
   9   requested sealing order. Again, competent evidence supporting the application
  10   to file documents under seal must be provided by declaration.
  11         Any document that is not confidential, privileged, or otherwise
  12   protectable in its entirety will not be filed under seal if the confidential portions
  13   can be redacted. If documents can be redacted, then a redacted version for
  14   public viewing, omitting only the confidential, privileged, or otherwise
  15   protectable portions of the document, shall be filed. Any application that seeks
  16   to file documents under seal in their entirety should include an explanation of
  17
       why redaction is not feasible.
  18
             4.     DEFINITIONS
  19
             4.1    Action: this pending federal lawsuit.
  20
             4.2    Challenging Party: a Party or Non-Party that challenges
  21
       thedesignation of information or items under this Order.
  22
             4.3    “CONFIDENTIAL” Information or Items: information (regardless
  23
       of how it is generated, stored or maintained) or tangible things that qualify for
  24
       protection under Federal Rule of Civil Procedure 26(c), and as specified above
  25
       in the Good Cause Statement.
  26
             4.4    Counsel: Outside Counsel of Record and House Counsel (as well
  27
       as their support staff).
  28
                                                 -4-
                                                                STIPULATED PROTECTIVE ORDER
                                                                                      151975322.1
Case 5:20-cv-02016-JWH-PVC Document 18 Filed 04/01/21 Page 5 of 17 Page ID #:160



   1         4.5   Designating Party: a Party or Non-Party that designates
   2   information or items that it produces in disclosures or in responses to discovery
   3   as “CONFIDENTIAL.”
   4         4.6   Disclosure or Discovery Material: all items or information,
   5   regardless of the medium or manner in which it is generated, stored, or
   6   maintained (including, among other things, testimony, transcripts, and tangible
   7   things), that are produced or generated in disclosures or responses to discovery.
   8         4.7   Expert: a person with specialized knowledge or experience in a
   9   matter pertinent to the litigation who has been retained by a Party or its counsel
  10   to serve as an expert witness or as a consultant in this Action.
  11         4.8    House Counsel: attorneys, as well as their support staff, who are
  12   employees of a party to this Action. House Counsel does not include Outside
  13   Counsel of Record or any other outside counsel.
  14         4.9   Non-Party: any natural person, partnership, corporation,
  15   association or other legal entity not named as a Party to this action.
  16         4.10 Outside Counsel of Record: attorneys who are not employees of a
  17
       party to this Action but are retained to represent a party to this Action and have
  18
       appeared in this Action on behalf of that party or are affiliated with a law firm
  19
       that has appeared on behalf of that party, and includes support staff.
  20
             4.11 Party: any party to this Action, including all of its officers,
  21
       directors, employees, consultants, retained experts, and Outside Counsel of
  22
       Record (and their support staffs).
  23
             4.12 Producing Party: a Party or Non-Party that produces Disclosure or
  24
       Discovery Material in this Action.
  25
             4.13 Professional Vendors: persons or entities that provide litigation
  26
       support services (e.g., photocopying, videotaping, translating, preparing
  27
       exhibits or demonstrations, and organizing, storing, or retrieving data in any
  28
                                                -5-
                                                              STIPULATED PROTECTIVE ORDER
                                                                                    151975322.1
Case 5:20-cv-02016-JWH-PVC Document 18 Filed 04/01/21 Page 6 of 17 Page ID #:161



   1   form or medium) and their employees and subcontractors.
   2         4.14 Protected Material: any Disclosure or Discovery Material that is
   3   designated as “CONFIDENTIAL.”
   4         4.15 Receiving Party: a Party that receives Disclosure or Discovery
   5   Material from a Producing Party.
   6        5.     SCOPE
   7         The protections conferred by this Stipulation and Order cover not only
   8   Protected Material (as defined above), but also (1) any information copied or
   9   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  10   compilations of Protected Material; and (3) any testimony, conversations, or
  11   presentations by Parties or their Counsel that might reveal Protected Material.
  12         Any use of Protected Material at trial shall be governed by the orders of
  13   the trial judge and other applicable authorities. This Order does not govern the
  14   use of Protected Material at trial.
  15        6.     DURATION
  16
             Once a case proceeds to trial, information that was designated as
  17
       CONFIDENTIAL or maintained pursuant to this protective order used or
  18
       introduced as an exhibit at trial becomes public and will be presumptively
  19
       available to all members of the public, including the press, unless compelling
  20
       reasons supported by specific factual findings to proceed otherwise are made to
  21
       the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
  22
       (distinguishing “good cause” showing for sealing documents produced in
  23
       discovery from “compelling reasons” standard when merits-related documents
  24
       are part of court record). Accordingly, the terms of this protective order do not
  25
       extend beyond the commencement of the trial.
  26
  27
  28
                                               -6-
                                                              STIPULATED PROTECTIVE ORDER
                                                                                    151975322.1
Case 5:20-cv-02016-JWH-PVC Document 18 Filed 04/01/21 Page 7 of 17 Page ID #:162



   1        7.     DESIGNATING PROTECTED MATERIAL
   2         7.1   Exercise of Restraint and Care in Designating Material for
   3               Protection. Each Party or Non-Party that designates information or
   4   items for protection under this Order must take care to limit any such
   5   designation to specific material that qualifies under the appropriate standards.
   6   The Designating Party must designate for protection only those parts of
   7   material, documents, items or oral or written communications that qualify so
   8   that other portions of the material, documents, items or communications for
   9   which protection is not warranted are not swept unjustifiably within the ambit
  10   of this Order.
  11         Mass, indiscriminate or routinized designations are prohibited.
  12   Designations that are shown to be clearly unjustified or that have been made
  13   for an improper purpose (e.g., to unnecessarily encumber the case development
  14   process or to impose unnecessary expenses and burdens on other parties) may
  15   expose the Designating Party to sanctions.
  16         If it comes to a Designating Party’s attention that information or items
  17
       that it designated for protection do not qualify for protection, that Designating
  18
       Party must promptly notify all other Parties that it is withdrawing the
  19
       inapplicable designation.
  20
             7.2   Manner and Timing of Designations. Except as otherwise provided
  21
       in this Order, or as otherwise stipulated or ordered, Disclosure of Discovery
  22
       Material that qualifies for protection under this Order must be clearly so
  23
       designated before the material is disclosed or produced.
  24
             Designation in conformity with this Order requires:
  25
                   (a) for information in documentary form (e.g., paper or electronic
  26
       documents, but excluding transcripts of depositions or other pretrial or trial
  27
       proceedings), that the Producing Party affix at a minimum, the legend
  28
                                                -7-
                                                              STIPULATED PROTECTIVE ORDER
                                                                                    151975322.1
Case 5:20-cv-02016-JWH-PVC Document 18 Filed 04/01/21 Page 8 of 17 Page ID #:163



   1   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
   2   that contains protected material. If only a portion of the material on a page
   3   qualifies for protection, the Producing Party also must clearly identify the
   4   protected portion(s) (e.g., by making appropriate markings in the margins).
   5         A Party or Non-Party that makes original documents available for
   6   inspection need not designate them for protection until after the inspecting
   7   Party has indicated which documents it would like copied and produced.
   8   During the inspection and before the designation, all of the material made
   9   available for inspection shall be deemed “CONFIDENTIAL.” After the
  10   inspecting Party has identified the documents it wants copied and produced,
  11   the Producing Party must determine which documents, or portions thereof,
  12   qualify for protection under this Order. Then, before producing the specified
  13   documents, the Producing Party must affix the “CONFIDENTIAL legend” to
  14   each page that contains Protected Material. If only a portion of the material on
  15   a page qualifies for protection, the Producing Party also must clearly identify
  16   the protected portion(s) (e.g., by making appropriate markings in the margins).
  17
                   (b) for testimony given in depositions that the Designating Party
  18
       identifies the Disclosure or Discovery Material on the record, before the close
  19
       of the deposition all protected testimony.
  20
                   (c) for information produced in some form other than documentary
  21
       and for any other tangible items, that the Producing Party affix in a prominent
  22
       place on the exterior of the container or containers in which the information is
  23
       stored the legend “CONFIDENTIAL.” If only a portion or portions of the
  24
       information warrants protection, the Producing Party, to the extent practicable,
  25
       shall identify the protected portion(s).
  26
             7.3   Inadvertent Failures to Designate. If timely corrected, an
  27
       inadvertent failure to designate qualified information or items does not,
  28
                                                  -8-
                                                              STIPULATED PROTECTIVE ORDER
                                                                                   151975322.1
Case 5:20-cv-02016-JWH-PVC Document 18 Filed 04/01/21 Page 9 of 17 Page ID #:164



   1   standing alone, waive the Designating Party’s right to secure protection under
   2   this Order for such material. Upon timely correction of a designation, the
   3   Receiving Party must make reasonable efforts to assure that the material is
   4   treated in accordance with the provisions of this Order.
   5         8.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   6         8.1. Timing of Challenges. Any Party or Non-Party may challenge a
   7   designation of confidentiality at any time that is consistent with the Court’s
   8   Scheduling Order.
   9         8.2   Meet and Confer. The Challenging Party shall initiate the dispute
  10   resolution process under Local Rule 37-1 et seq.
  11         8.3 Joint Stipulation. Any challenge submitted to the Court shall be via a
  12   joint stipulation pursuant to Local Rule 37-2.
  13         8.4 The burden of persuasion in any such challenge proceeding shall be
  14   on the Designating Party. Frivolous challenges, and those made for an
  15   improper purpose (e.g., to harass or impose unnecessary expenses and burdens
  16   on other parties) may expose the Challenging Party to sanctions. Unless the
  17
       Designating Party has waived or withdrawn the confidentiality designation, all
  18
       parties shall continue to afford the material in question the level of protection to
  19
       which it is entitled under the Producing Party’s designation until the Court
  20
       rules on the challenge.
  21
             9.    ACCESS TO AND USE OF PROTECTED MATERIAL
  22
             9.1 Basic Principles. A Receiving Party may use Protected Material that
  23
       is disclosed or produced by another Party or by a Non-Party in connection with
  24
       this Action only for prosecuting, defending or attempting to settle this Action.
  25
       Such Protected Material may be disclosed only to the categories of persons and
  26
       under the conditions described in this Order. When the Action has been
  27
  28
                                                -9-
                                                               STIPULATED PROTECTIVE ORDER
                                                                                    151975322.1
Case 5:20-cv-02016-JWH-PVC Document 18 Filed 04/01/21 Page 10 of 17 Page ID #:165



    1   terminated, a Receiving Party must comply with the provisions of section 15
    2   below (FINAL DISPOSITION).
    3         Protected Material must be stored and maintained by a Receiving Party
    4   at a location and in a secure manner that ensures that access is limited to the
    5   persons authorized under this Order.
    6         9.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
    7   otherwise ordered by the court or permitted in writing by the Designating
    8   Party, a Receiving Party may disclose any information or item designated
    9   “CONFIDENTIAL” only to:
   10                  (a) the Receiving Party’s Outside Counsel of Record in this Action,
   11   as well as employees of said Outside Counsel of Record to whom it is
   12   reasonably necessary to disclose the information for this Action;
   13                  (b) the officers, directors, and employees (including House
   14   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
   15   this Action;
   16                  (c) Experts (as defined in this Order) of the Receiving Party to
   17
        whom disclosure is reasonably necessary for this Action and who have signed
   18
        the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   19
                       (d) the court and its personnel;
   20
                       (e) court reporters and their staff;
   21
                       (f) professional jury or trial consultants, mock jurors, and
   22
        Professional Vendors to whom disclosure is reasonably necessary for this
   23
        Action and who have signed the “Acknowledgment and Agreement to Be
   24
        Bound” (Exhibit A);
   25
                       (g) the author or recipient of a document containing the
   26
        information or a custodian or other person who otherwise possessed or knew
   27
        the information;
   28
                                                    -10-
                                                                  STIPULATED PROTECTIVE ORDER
                                                                                      151975322.1
Case 5:20-cv-02016-JWH-PVC Document 18 Filed 04/01/21 Page 11 of 17 Page ID #:166



    1                  (h) during their depositions, witnesses, and attorneys for witnesses,
    2   in the Action to whom disclosure is reasonably necessary provided: (1) the
    3   deposing party requests that the witness sign the form attached as Exhibit A
    4   hereto; and (2) they will not be permitted to keep any confidential information
    5   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
    6   A), unless otherwise agreed by the Designating Party or ordered by the court.
    7   Pages of transcribed deposition testimony or exhibits to depositions that reveal
    8   Protected Material may be separately bound by the court reporter and may not
    9   be disclosed to anyone except as permitted under this Stipulated Protective
   10   Order; and
   11                  (i) any mediators or settlement officers and their supporting
   12   personnel, mutually agreed upon by any of the parties engaged in settlement
   13   discussions.
   14        10.       PROTECTED MATERIAL SUBPOENAED OR ORDERED
   15                  PRODUCED IN OTHER LITIGATION
   16         If a Party is served with a subpoena or a court order issued in other
   17   litigation that compels disclosure of any information or items designated in this
   18   Action as “CONFIDENTIAL,” that Party must:
   19                  (a) promptly notify in writing the Designating Party. Such
   20   notification shall include a copy of the subpoena or court order;
   21                  (b) promptly notify in writing the party who caused the subpoena
   22   or order to issue in the other litigation that some or all of the material covered
   23   by the subpoena or order is subject to this Protective Order. Such notification
   24   shall include a copy of this Stipulated Protective Order; and
   25                  (c) cooperate with respect to all reasonable procedures sought to be
   26   pursued by the Designating Party whose Protected Material may be affected. If
   27   the Designating Party timely seeks a protective order, the Party served with the
   28   subpoena or court order shall not produce any information designated in this
                                                  -11-
                                                                 STIPULATED PROTECTIVE ORDER
                                                                                       151975322.1
Case 5:20-cv-02016-JWH-PVC Document 18 Filed 04/01/21 Page 12 of 17 Page ID #:167



    1   action as “CONFIDENTIAL” before a determination by the court from which
    2   the subpoena or order issued, unless the Party has obtained the Designating
    3   Party’s permission. The Designating Party shall bear the burden and expense of
    4   seeking protection in that court of its confidential material and nothing in these
    5   provisions should be construed as authorizing or encouraging a Receiving Party
    6   in this Action to disobey a lawful directive from another court.
    7
            11.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
    8                       BE PRODUCED IN THIS LITIGATION
    9
                    (a) The terms of this Order are applicable to information produced
   10
        by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
   11
        information produced by Non-Parties in connection with this litigation is
   12
        protected by the remedies and relief provided by this Order. Nothing in these
   13
        provisions should be construed as prohibiting a Non-Party from seeking
   14
        additional protections.
   15
                    (b) In the event that a Party is required, by a valid discovery
   16
        request, to produce a Non-Party’s confidential information in its possession,
   17
   18   and the Party is subject to an agreement with the Non-Party not to produce the

   19   Non-Party’s confidential information, then the Party shall:

   20               (1) promptly notify in writing the Requesting Party and the Non-

   21   Party that some or all of the information requested is subject to a confidentiality

   22   agreement with a Non-Party;

   23               (2) promptly provide the Non-Party with a copy of the Stipulated

   24   Protective Order in this Action, the relevant discovery request(s), and a

   25   reasonably specific description of the information requested; and

   26               (3) make the information requested available for inspection by the

   27   Non-Party, if requested.

   28               (c) If the Non-Party fails to seek a protective order from this court
                                                -12-
                                                               STIPULATED PROTECTIVE ORDER
                                                                                      151975322.1
Case 5:20-cv-02016-JWH-PVC Document 18 Filed 04/01/21 Page 13 of 17 Page ID #:168



    1   within 14 days of receiving the notice and accompanying information, the
    2   Receiving Party may produce the Non-Party’s confidential information
    3   responsive to the discovery request. If the Non-Party timely seeks a protective
    4   order, the Receiving Party shall not produce any information in its possession
    5   or control that is subject to the confidentiality agreement with the Non-Party
    6   before a determination by the court. Absent a court order to the contrary, the
    7   Non-Party shall bear the burden and expense of seeking protection in this court
    8   of its Protected Material.
    9    12. UNAUTHORIZED DISCLOSURE OF PROTECTED
   10           MATERIAL
   11         If a Receiving Party learns that, by inadvertence or otherwise, it has
   12   disclosed Protected Material to any person or in any circumstance not
   13   authorized under this Stipulated Protective Order, the Receiving Party must
   14   immediately (a) notify in writing the Designating Party of the unauthorized
   15   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
   16   Protected Material, (c) inform the person or persons to whom unauthorized
   17
        disclosures were made of all the terms of this Order, and (d) request such
   18
        person or persons to execute the “Acknowledgment an Agreement to Be
   19
        Bound” attached hereto as Exhibit A.
   20
            13.      INADVERTENT PRODUCTION OF PRIVILEGED OR
   21                OTHERWISE PROTECTED MATERIAL
   22
        When a Producing Party gives notice to Receiving Parties that certain
   23
        inadvertently produced material is subject to a claim of privilege or other
   24
        protection, the obligations of the Receiving Parties are those set forth in Federal
   25
        Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   26
        whatever procedure may be established in an e-discovery order that provides
   27
        for production without prior privilege review. Pursuant to Federal Rule of
   28
                                                  -13-
                                                                 STIPULATED PROTECTIVE ORDER
                                                                                       151975322.1
Case 5:20-cv-02016-JWH-PVC Document 18 Filed 04/01/21 Page 14 of 17 Page ID #:169



    1   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect
    2   of disclosure of a communication or information covered by the attorney-client
    3   privilege or work product protection, the parties may incorporate their
    4   agreement in the stipulated protective order submitted to the court.
    5         14.   MISCELLANEOUS
    6         14.1 Right to Further Relief. Nothing in this Order abridges the right of
    7   any person to seek its modification by the Court in the future.
    8         14.2 Right to Assert Other Objections. By stipulating to the entry of this
    9   Protective Order, no Party waives any right it otherwise would have to object to
   10   disclosing or producing any information or item on any ground not addressed
   11   in this Stipulated Protective Order. Similarly, no Party waives any right to
   12   object on any ground to use in evidence of any of the material covered by this
   13   Protective Order.
   14         14.3 Filing Protected Material. A Party that seeks to file under seal any
   15   Protected Material must comply with Local Civil Rule 79-5. Protected Material
   16   may only be filed under seal pursuant to a court order authorizing the sealing of
   17
        the specific Protected Material. If a Party’s request to file Protected Material
   18
        under seal is denied by the court, then the Receiving Party may file the
   19
        information in the public record unless otherwise instructed by the court.
   20
               15. FINAL DISPOSITION
   21
              After the final disposition of this Action, as defined in paragraph 6,
   22
        within 60 days of a written request by the Designating Party, each Receiving
   23
        Party must return all Protected Material to the Producing Party or destroy such
   24
        material. As used in this subdivision, “all Protected Material” includes all
   25
        copies, abstracts, compilations, summaries, and any other format reproducing
   26
        or capturing any of the Protected Material. Whether the Protected Material is
   27
        returned or destroyed, the Receiving Party must submit a written certification
   28
                                                 -14-
                                                                STIPULATED PROTECTIVE ORDER
                                                                                       151975322.1
Case 5:20-cv-02016-JWH-PVC Document 18 Filed 04/01/21 Page 15 of 17 Page ID #:170



    1   to the Producing Party (and, if not the same person or entity, to the Designating
    2   Party) by the 60-day deadline that (1) identifies (by category, where
    3   appropriate) all the Protected Material that was returned or destroyed and (2)
    4   affirms that the Receiving Party has not retained any copies, abstracts,
    5   compilations, summaries or any other format reproducing or capturing any of
    6   the Protected Material. Notwithstanding this provision, Counsel are entitled to
    7   retain an archival copy of all pleadings, motion papers, trial, deposition, and
    8   hearing transcripts, legal memoranda, correspondence, deposition and trial
    9   exhibits, expert reports, attorney work product, and consultant and expert work
   10   product, even if such materials contain Protected Material. Any such archival
   11   copies that contain or constitute Protected Material remain subject to this
   12   Protective Order as set forth in Section 6 (DURATION).
   13         16.    VIOLATION
   14         Any violation of this Order may be punished by appropriate measures
   15   including, without limitation, contempt proceedings and/or monetary
   16
        sanctions.
   17
   18   GOOD CAUSE HAVING BEEN SHOWN BY THE PARTIES’
        STIPULATION, IT IS SO ORDERED.
   19
   20
   21   DATED: April 1, 2021

   22                                        _____________________________
                                               __________________
                                             HON.
                                               ON PEDRO V.  V CASTILLO
                                                              CAST
   23                                        United States Magistrate Judge
   24
   25
   26
   27
   28
                                                -15-
                                                               STIPULATED PROTECTIVE ORDER
                                                                                      151975322.1
Case 5:20-cv-02016-JWH-PVC Document 18 Filed 04/01/21 Page 16 of 17 Page ID #:171



    1   REHAM YOUSSEF, an individual,              Case No. 5:20-cv-02016 JWH (PVCx)
    2                       Plaintiff,
    3         v.                                   EXHIBIT A
    4   T-MOBILE USA, INC. and DOES 1
        - 30,
    5
                            Defendant.
    6
    7
                                              EXHIBIT A
    8                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    9
              I, __________________________ [FULL NAME], of _________________
   10
        [POSITION AND EMPLOYER], declare that I have read in its entirety and
   11
        understand the Stipulated Protective Order that was issued by the United States
   12
        District Court for the Central District of California on [DATE ISSUED] in Reham
   13
        Youssef v. T-Mobile USA, Inc., Case No. 5:20-cv-02016 JWH (PVCx). I agree to
   14
        comply with and to be bound by all the terms of this Stipulation and Protective
   15
        Order and I understand and acknowledge that failure to so comply could expose
   16
        me to sanctions and punishment in the nature of contempt. I solemnly promise that
   17
        I will not disclose in any manner any information or item that is subject to this
   18
        Stipulation and Protective Order to any person or entity except in strict compliance
   19
        with the provisions of this Order. I further agree to submit to the jurisdiction of
   20
        the United States District Court for the Central District of California, for the
   21
        purpose of enforcing the terms of this Stipulation and Protective Order, even if
   22
        such enforcement proceedings occur after termination of this action.
   23
   24
   25
   26
   27
   28
                                                   -16-
                                                                   STIPULATED PROTECTIVE ORDER
                                                                                           151975322.1
Case 5:20-cv-02016-JWH-PVC Document 18 Filed 04/01/21 Page 17 of 17 Page ID #:172



    1         I declare under penalty of perjury, under the laws of the State of California,
    2   that the foregoing is true and correct. Executed this ___, day of ____________,
    3   21___, at ___________, _____________.
    4
         DATED: ______________           BY:
    5                                            Signature
    6
    7                                            Title

    8                                            Address
    9
   10                                            City, State, Zip

   11
                                                 Telephone Number
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 -17-
                                                                    STIPULATED PROTECTIVE ORDER
                                                                                       151975322.1
